          Case 3:21-cv-00257-KAD Document 17 Filed 08/11/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 Neal DRISCOLL                                     )    3:21-CV-00257(KAD)
       Plaintiff,                                  )
                                                   )
         v.                                        )
                                                   )
 BOB’S DISCOUNT STORES                             )
      Defendant.                                   )    AUGUST 11, 2021

                           MEMORANDUM OF DECISION
                  RE: DEFENDANT’S MOTION TO DISMISS, ECF NO. 7

Kari A. Dooley, United States District Judge:

        Plaintiff Neal Driscoll brings this age discrimination suit pursuant to both the Age

Discrimination in Employment Act, (“ADEA”), 29 U.S.C. § 621 et seq. and the Connecticut Fair

Employment Practices Act (“CFEPA”), Conn. Gen. Stat. § 46a-60. He alleges that, following a

layoff from his job, he was not recalled to his former position because of his age.

        Pending before the Court is Defendant Bob’s Discount Stores’ motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(6), which the Plaintiff opposes. For the reasons set forth the below, the

motion to dismiss is GRANTED.

Legal Standard

        To survive a motion to dismiss filed pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly,
         Case 3:21-cv-00257-KAD Document 17 Filed 08/11/21 Page 2 of 6




550 U.S. at 557). Legal conclusions and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements,” are not entitled to a presumption of truth. Iqbal, 556

U.S. at 678. Nevertheless, when reviewing a motion to dismiss, the court must accept well-pleaded

factual allegations as true and draw “all reasonable inferences in the non-movant’s favor.”

Interworks Sys. Inc. v. Merch. Fin. Corp., 604 F.3d 692, 699 (2d Cir. 2010).

Allegations

       The Plaintiff’s allegations, accepted as true, are summarized as follows. At the time of

filing, Plaintiff was sixty-one years old. (Compl. ¶ 6.) He began working at one of Defendant’s

discount furniture stores on November 27, 1995. (Comp. ¶¶ 7–8.) The last job Plaintiff held was

as a “Visual Merchandiser,” which means that Plaintiff set up retail displays for one of Defendant’s

stores. (Compl. ¶ 7.) Plaintiff maintains that he was a loyal, hardworking employee whose

performance was exemplary. (Comp. ¶ 9.)

       As far as back as 2015, co-workers at Defendant’s stores made discriminatory comments,

including statements that Plaintiff was “too old for the job” and “too slow.” (Compl. ¶ 10.)

Following a 2018 knee surgery to repair a workplace-related injury, his supervisor at the time

yelled at him, stating that Plaintiff’s “vacation was over” and that “fun time was over.” (Compl. ¶

11.) Co-workers and supervisors are further alleged to have called Plaintiff “accident prone” and

“a risk to the company.” (Compl. ¶ 12.)

       Plaintiff’s layoff on August 7, 2020 was the result of legitimate economic circumstances,

and he was told then that the layoff was permanent. (Compl. ¶ 13.) But once the economic crisis

subsided, Defendant “refused to allow him back to his old position or to any other comparable

position because of his age.” (Compl. ¶ 13.) Defendant has recalled sixteen of the nineteen people

initially laid off and has not called back Plaintiff “because of his age.” (Compl. ¶ 14.) The




                                                 2
          Case 3:21-cv-00257-KAD Document 17 Filed 08/11/21 Page 3 of 6




Complaint identifies “PJ Sylvestre and certain other executives” as those responsible for failing to

recall him. (Compl. ¶ 15.)

       On February 22, 2021, Plaintiff obtained a “Release of Jurisdiction” form from the

Connecticut Commission on Human Rights and Opportunities. (Compl. ¶ 16.)

Discussion

       The ADEA and the CFEPA both prohibit age discrimination in employment. Specifically,

the ADEA states: “It shall be unlawful for an employer . . . to fail or refuse to hire or to discharge

any individual or otherwise discriminate against any individual with respect to his compensation,

terms, conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C. §

623(a)(1). Similarly, the CFEPA provides: “It shall be a discriminatory practice in violation of this

section . . . [f]or an employer . . . to refuse to hire or employ or to bar or to discharge from

employment any individual or to discriminate against such individual in compensation or in terms,

conditions or privileges of employment because of the individual’s . . . age . . . .” Conn. Gen. Stat.

§ 46a-60(b)(1). Defendant argues that the allegations in the Complaint are factually insufficient to

state a claim for relief under either statute whether the allegations are considered supportive of a

disparate treatment or direct evidence theory of discrimination. The Court agrees.

       Surviving a motion to dismiss in this context requires that the plaintiff plausibly allege “(1)

that [he] was within the protected age group, (2) that [he] was qualified for the position, (3) that

[he] experienced adverse employment action, and (4) that such action occurred under

circumstances giving rise to an inference of discrimination.” See Bozcar v. Anthem Companies,

Inc., No. 3:15-cv-00830 (VLB), 2016 WL 7364801, at *5 (D. Conn. Dec. 19, 2016) (citing

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 96 (2d Cir. 2010)); see also Jacobs v. General

Elec. Co., 275 Conn. 395, 400–401 (2005) (relying on the same elements while explaining the




                                                  3
           Case 3:21-cv-00257-KAD Document 17 Filed 08/11/21 Page 4 of 6




standards for an age discrimination claim based on Conn. Gen. Stat. § 46a-60). Because the

essential element of an employment discrimination claim is that plaintiff suffered injury on the

basis of a protected status, the plaintiff must “set forth factual circumstances from which

discriminatory motivation may be inferred,” which can be done either with allegations of disparate

treatment or with direct evidence of discriminatory animus such as discriminatory remarks. See

Shlafer v. Wackenhut Corp., 837 F. Supp. 2d 20, 25 (D. Conn. 2011) (citing Patane v. Clark, 508

F.3d 106, 112–13 (2d Cir. 2007); Mabry v. Neighborhood Defender Service, 769 F. Supp. 2d 381,

392 (S.D.N.Y. 2011)). 1

         Here, the Complaint fails to plausibly raise an inference of discriminatory motivation by

alleging disparate treatment. Plaintiff complains that he was not recalled following his layoff

“because of his age” and that sixteen other workers were recalled following the end of the

economic crisis that precipitated the original layoffs. (Compl. ¶¶ 13–14.) Plaintiff does not allege,

however, that the sixteen individuals that were rehired were substantially younger than himself.

And it is not therefore a plausible inference that Defendant failed to rehire him on the basis of his

age under a disparate treatment theory of liability. See Shlafer, 837 F. Supp. 2d at 26 (“Absent any

allegations that those who received preferential treatment were substantially younger, it is entirely

unclear why the Plaintiff was singled out to receive an adverse employment action.”); see also

O’Connor v. Consolidated Coin Caterers Corp., 517 U.S. 308, 313 (1995) (“In the age-

discrimination context, such [a discriminatory] inference cannot be drawn from the replacement

of one worker with another worker insignificantly younger.”).



1
  This Court has previously noted that there is some uncertainty as to whether the discrimination at issue must be the
“but for cause” or merely a “motivating factor” of a plaintiff’s injury to sustain a claim for age discrimination under
the Connecticut Fair Employment Practices Act. See Rubin v. ADT, LLC, No. 3:17-CV-01529 (KAD), 2019 WL
4366545, at *5 n.5 (D. Conn. Sept. 12, 2019) (discussing the uncertainty). Because the claims in this case do not
plausibly allege age discrimination under even the lesser motivating factor standard, the Court declines to address this
uncertainty further or take a position on which standard controls.


                                                           4
         Case 3:21-cv-00257-KAD Document 17 Filed 08/11/21 Page 5 of 6




       In his opposition, Plaintiff does not argue that he has plausibly alleged disparate treatment

to support an inference of discrimination. And clearly, he has not. Rather, Plaintiff distinguishes

Shlafer by citing to the allegations regarding derogatory or discriminatory comments allegedly

made by co-workers, a former supervisor, and superiors in paragraphs ten through twelve of the

Complaint. In other words, Plaintiff’s claims rest on direct evidence of discriminatory animus.

       However, of these comments, only the co-worker’s comment that Plaintiff was “too old for

the job,” or “too slow” which were made “[a]s far back as 2015,” implicate Plaintiff’s age. Even

crediting Plaintiff with the favorable inference that the comments were repeated thereafter, the

comments do not demonstrate discriminatory animus capable of supporting his claim because the

comments were made by a co-worker, not someone with the authority to recall Plaintiff. See Lively

v. WAFRA Investment Advisory Group, Inc., --- F.4th ---, 2021 WL 3118943, at *7–*8 (2d Cir.

July 23, 2021) (“Stray age-related remarks are insufficient to raise an inference of discriminatory

motive unless they ‘(1) [were] made repeatedly, (2) drew a direct link between [discriminatory]

stereotypes and the adverse employment decision, and (3) were made by supervisors who played

a substantial role in the decision to terminate.’”) (quoting Naumovski v. Norris, 934 F.3d 200, 216

n.47 (2d Cir. 2019) (alterations in Lively)); see also Wheeler v. Bank of New York Mellon, 256 F.

Supp. 3d 205, 218 (N.D.N.Y. 2017) (finding that plaintiff failed to state a claim, in part, because

executive accused of discriminatory comments was not a decision-maker in regard to plaintiff’s

missed promotion); Posner v. Sprint/United Management Co., 478 F. Supp. 2d 550, 559 (S.D.N.Y.

2007) (discrediting temporally remote comments made by a non-supervisor). Indeed, the

Complaint alleges that “PJ Sylvestre and certain other” of Defendant’s executives were responsible

for failing to recall Plaintiff, but none of these individuals are alleged to have made any of the

allegedly derogatory or discriminatory statements contained in the Complaint. In other words, the




                                                5
          Case 3:21-cv-00257-KAD Document 17 Filed 08/11/21 Page 6 of 6




Complaint is wholly conclusory and raises only speculation that Plaintiff was not recalled because

of his age. Accordingly, the Complaint fails to state a plausible claim for relief under either the

ADEA or the CFEPA. See Iqbal, 556 U.S. at 678.

Conclusion

       For the forgoing reasons, Defendant’s motion is GRANTED. The case is DISMISSED,

and the Clerk of the Court is directed to close the file.

       SO ORDERED at Bridgeport, Connecticut, this 11th day of August 2021.


                                               /s/ Kari A. Dooley
                                               KARI A. DOOLEY
                                               UNITED STATES DISTRICT JUDGE




                                                   6
